Office Action Summary
This non-final office action is in response to the filing of 29 August 2019.  Currently claims 1-8 are pending.  Foreign priority to Japanese patent application 2018-165019 is perfected due to the filing of the necessary document(s).
   
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is
directed to the abstract idea of matching riders with vehicles without significantly more. The claim(s) recite(s) abstract idea steps of acquiring schedule data (i.e. where a person wishes to travel), prioritizing riders that can be matched with a vehicle, matching a vehicle with potential riders (i.e. users as claimed) and are directed to an abstract idea which is a mental process. 
This judicial exception is not integrated into a practical application because the use of a generic computer (i.e. as per “information processing apparatus”) for receiving and processing the data as claimed is merely implementing the abstract idea steps in the manner of “apply it”. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use generic computer components to receive and process data and thus do not provide an inventive concept in the claims.     

How the priorities are determined (claims 2 and 3), 
Providing an incentive to a user (claim 4), 
Handling excess user(s) by paying a premium to a driver    (claims 5-6), 
(Claims 7-8 recite similar limitations although using generic software which fails to make the claimed invention eligible).   
The claims recite the processing and analyzing of data.  The generic system implementation thus does not integrate the abstract idea into a practical application nor does it provide significantly more to make the abstract idea eligible.
 
The instant application is thus directed towards performing the mental process of how to match riders with drivers.  The abstract idea steps could be performed mentally and/or using pencil and paper by someone who analyzing data to determine how best to match given riders with a particular driver (e.g. the driver is heading to the airport so assign riders who have flights at the same terminal to this driver) .  The claims recite generic hardware and computing techniques (e.g. apparatus, computer medium or software etc.) in order to implement this abstract idea.
Such activities are squarely within the realm of abstract ideas, like (1) the risk hedging in Bilski v. Kappas, 130 S. Ct. 3218 (2010); (2) the intermediated settlement in Alice, 573 U.S. at 220; (3) verifying credit card transactions in CyberSource, 654 F.3d 1366, 1370 (Fed. Cir. 2011); (4) guaranteeing transactions in buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354 (Fed. Cir. 2014); (5) distributing products over the Internet in

"transmitting information related to ….data plan[s]”" is also a building block of a market economy and, like risk hedging and intermediated settlement, is an "abstract idea" beyond the scope of§ 101. See Alice, 573 U.S. at 220.
See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d at 1372-73 ("[A] method that can be performed by human thought alone is merely an abstract idea and is not patent-eligible under§ 101."); see also In re Comiskey, 554 F.3d 967, 979 (Fed. Cir. 2009) ("[M]ental processes-or processes of human thinking-standing alone are not patentable even if they have practical application."); Gottschalkv. Benson, 409 U.S. 63, 67 (1972) ("Phenomena of nature, ... mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work" (emphasis added).).  Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. CyberSource, 654 F.3d at 1375 ("That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.").

Since the claimed invention embodies an abstract idea whose embodiment on a

     






 




	 








Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Copeland US 10,147,325  (hereinafter Copeland)  

	Regarding Claim 1, Copeland teaches:
 	1. An information processing apparatus for, in a form of
transportation in which a plurality of users ride in a same vehicle for travel,
performing matching between the vehicle and ride-joining wishing users
each wishing to join a ride in the vehicle as a non-driving user, the
information processing apparatus comprising a controller which includes at
least one processor, the controller configured to:
	column 3 line 20-25, Copeland teaches a processor for performing the method steps (see also Figure 10 and column 4 line 13-18 for software, i.e. a medium, for performing the method steps)
for each of the ride-joining wishing users, acquire a schedule
information piece relating to travel using the form of transportation, the
travel being desired by the user;
	column 7 line 49-52, here the direction of travel and location destination suggests that the system has acquired the information regarding where the user wishes to go.
if it is predicted that a plurality of the ride-joining wishing users can
be matched with a first vehicle that is a vehicle corresponding to the vehicle,
based on the schedule information pieces, set a predetermined priority for
the matching, for each of the plurality of ride joining wishing users; and
	column 5:
	
    PNG
    media_image1.png
    113
    533
    media_image1.png
    Greyscale

	Column 8:
	
    PNG
    media_image2.png
    164
    530
    media_image2.png
    Greyscale

	The parameters being described here are used to score.
perform matching between the first vehicle and the ride-joining
wishing users in such a manner that from among the plurality of ride·
joining wishing users with the respective predetermined priorities set
therefor, a user whose priority is high, is matched with the first vehicle in
preference to a user whose priority is low. 
	Column 7:

    PNG
    media_image3.png
    183
    534
    media_image3.png
    Greyscale

	Column 9:
	
    PNG
    media_image4.png
    91
    534
    media_image4.png
    Greyscale

	The optimizing here with the highest “match score” meets the claim limitations of matching the higher priority (i.e. score) users versus ones that are low.

	Regarding Claim 2, Copeland teaches:
2. The information processing apparatus according to claim 1,
wherein the controller sets the predetermined priorities based on respective predetermined ranks set in advance for users of the form of transportation.
	Column 7:
	
    PNG
    media_image5.png
    235
    660
    media_image5.png
    Greyscale

	The matching that occurs is based upon stored preferences (i.e. the preferences used for the matching scoring are set in advance).

	Regarding Claim 3, Copeland teaches:
3. The information processing apparatus according to claim 1,
wherein the controller sets the predetermined priorities based on respective intention information pieces each relating to a predetermined intention indication, from the plurality of ride-joining wishing users that can be matched with the first vehicle.
	Column 7:
	
    PNG
    media_image6.png
    256
    663
    media_image6.png
    Greyscale

	Here the intention information is the desire of a person in a particular location to travel from that location (i.e. the geographic proximity of the vehicle to the person wishing to travel).

	Regarding Claim 4, Copeland teaches:
4. The information processing apparatus according to claim 3,
wherein the controller is further configured to give an incentive to, from among the plurality of ride-joining wishing users with the respective predetermined priorities set therefore, a user not matched with the first vehicle, the user indicating an intention of giving up a ride in the first vehicle to another user in the relevant intention information piece.
	Column 12:
	
    PNG
    media_image7.png
    143
    659
    media_image7.png
    Greyscale

	The lower fare here is an incentive for the user to give up their seat in a first vehicle to accept a ride in a second vehicle.

Claims 7 and 8 recite similar limitations to those addressed by the rejection of claim 1 above, and are therefore rejected under the same rationale.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over 
 by Copeland US 10,147,325  (hereinafter Copeland)  in view of US 2012/0023033 (hereinafter Tomasz)

	Regarding Claim 5, Copeland does not teach, however Tomasz teaches:
5. The information processing apparatus according to claim 1,
wherein as a result of performing matching between the first vehicle and the ride-joining wishing user based on the predetermined priorities, if from among the plurality of ride-joining wishing users that can be matched with the first vehicle, there is an excess user not actually matched with the first vehicle because of a limitation of a ride in the first vehicle due to a riding capacity of the first vehicle,
 	
    PNG
    media_image8.png
    272
    649
    media_image8.png
    Greyscale

	This suggests in view of Copeland that there are excess users (i.e. at least one) who cannot be accommodated in the ride sharing because there is a plurality of passengers waiting transport during a busy time period.
the controller is further configured to:
perform matching between a second vehicle that is a vehicle corresponding to the vehicle, the vehicle being different from the first vehicle, and the excess user so that the excess user can ride in the second vehicle for travel, by giving an incentive to a driving user of the second vehicle as compensation for sharing a ride with the excess user; and acquire the incentive to be given to the driving user of the second vehicle, from the excess user.
	 
    PNG
    media_image9.png
    249
    662
    media_image9.png
    Greyscale

	The fares collected (see paragraph 56) are used to pay drivers in the case of a new driver being allocated to one of the busy spots/times as discussed above.
	Tomasz addresses how best to manage varying customer demand in a transportation situation and thus is analogous art.
	Tomasz teaches that managing demand by adjusting fares paid to drivers helps ensure that particular areas/routes are not underserved.
	Paragraph 11:
	
    PNG
    media_image10.png
    206
    658
    media_image10.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to have modified the teachings of Copeland regarding providing ridesharing for drivers who were crowdsourcing the provision of individual transportation services (see column 12 line 25-33) and receiving payment to have included the teachings of Tomasz where an incentive was paid to the driver (the incentive is from the fare as collected from the 
	Tomasz teaches that drivers tend to congregate in areas of high demand because of the opportunity to maximize their capacity which leaves less profitable areas tending to be underserved.  Tomasz further teaches that providing an incentive to the driver from fares gathered ensures that drivers would handle potential riders who cannot ride in existing vehicles because of capacity.

	Regarding Claim 6, Copeland and Tomasz teaches the limitations as discussed in claim 5 above:
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

This reference discusses the practice of pricing strategies to manage demand (see paragraph 2 on page 6)
 “User-Based Vehicle Relocation Techniques for Multiple-Station Shared-Use Vehicle Systems”, TRB Paper No. 04-4161, M Barth, M Todd, L Xue - 2004 - researchgate.net

This reference discusses the practice of overbooking (see section 1.1 on page 456)

“Pricing, allocation, and overbooking in dynamic service network competition when demand is uncertain”
R Mookherjee, TL Friesz - Production and Operations …, 2008 - Wiley Online Library

    PNG
    media_image11.png
    762
    888
    media_image11.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G STERRETT whose telephone number is (571)272-6881.  The examiner can normally be reached on 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on 571-272-6737.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G STERRETT/Primary Examiner, Art Unit 3623